[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGEMENT
The defendant moves for summary judgment on the ground that the plaintiffs complaint is barred by the two year statute of limitations for medical malpractice actions.
Section 52-584 of the General Statutes provides that "[n]o action to recover damages for injury to the person . . . caused by . . . malpractice of a physician, shall be brought but within two years from the date when the injury is first sustained or discovered or in the exercise of reasonable care should have been discovered." In the context of medical malpractice, "injury occurs when a party suffers some form of `actionable harm.'"Bellsouth Telecommunications v. W.R. Grace, 77 F.3d 603 (2nd Cir. 1996). The plaintiff must discover "not only that he has been injured but also that his injury may have been caused by the defendant's wrongful conduct."  Catz v. Rubenstein, 201 Conn. 39,47, 513 A.2d 98 (1986).